DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 12/18/2020 and 06/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gras (US 2011/0303325 A1).

Regarding claim 1, Gras discloses an apparatus (Fig 1, #1) for filling containers (#2) with a filling product (#K1/#K2) comprising:
a plurality of filling members (#4), wherein each filling member of the plurality of filling members comprises a filling product line (#8. See further ¶ [0014] - "Inside a filling element housing 8 is configured in each filling element 4 a liquid channel 8 which forms delivery opening 6 on the underside of filling element 4 and which in the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine...") configured to feed the filling product into a container (See ¶ [0014] - whole paragraph describes the filling operation); and
at least one distribution line (#10), wherein each filling product line of the plurality of filling members is linked to the at least one distribution line (See ¶ [0014] - "...the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine.").

Regarding claim 2, Gras further discloses a plurality of branch lines (#9), wherein each filling product line branches off from the at least one distribution line via a branch line of the plurality of branch lines (See ¶ [0014] - "...the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine. During filling operations said boiler 12 is partially filled with the liquid filling material so that a lower liquid space 12.1 occupied by the filling material and with a gas space 12.2 above it is formed inside boiler 12. In liquid channel 9 there is provided a liquid valve 13 which at the start of filling is opened by an actuating device 14...").

Regarding claim 3, Gras further discloses wherein the at least one distribution line comprises a ring line (See ¶ [0011] - "The filling system generally indicated by 1 in FIG. 1 is part of a filling machine, for example of a rotary filling machine for filling bottles...").

Regarding claim 4, Gras further discloses a supply line (#10) and a distributor (#12), wherein the at least one distribution line is fluidically connected via the supply line to the distributor (See ¶ [0014] - "Inside a filling element housing 8 is configured in each filling element 4 a liquid channel 8 which forms delivery opening 6 on the underside of filling element 4 and which in the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine...").

Regarding claim 5, Gras further discloses wherein the distributor comprises a fluid reservoir (#12) and is disposed above the plurality of filling members (See Fig 1 & ¶ [0014]).

Regarding claim 8, Gras further discloses wherein the supply line or the at least one distribution line comprises a bellows, a joint, or a rotary distributor (See ¶ [0014]).

Regarding claim 9, Gras further discloses a base reservoir (#12) fluidically connected to each filling product line of the plurality of filling members (See Fig 1. See further ¶ [0014]) and configured to provide a base liquid (#12.1), wherein:
the plurality of filling members each further comprise at least one dosage supply line (#15) that is configured to feed a dosage component from at least one dosage reservoir into a respective filling product line (See at least ¶ [0015] - [0017]), the at least one distribution line is fluidically connected to the base reservoir (See Fig 1) and is configured to supply each filling product line of the plurality of filling members with the base liquid (See ¶ [0014]).

Regarding claim 10, Gras further discloses wherein the dosage component is provided at a higher pressure than the base liquid and is configured to be fed into each filling product line of the plurality of filling members (See Fig 1, #19 for driving the dosage components at a pressure higher than that of the base liquid. See further ¶ [0026] describing a pressurized system. The use of the motor would make the dosage component operate at a higher pressure than that of the base liquid).

Regarding claim 11, Gras further discloses a flowmeter (#11) that is disposed between the base reservoir and a filling member (See ¶ [0014] - "Inside a filling element housing 8 is configured in each filling element 4 a liquid channel 8 which forms delivery opening 6 on the underside of filling element 4 and which in the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine..."), wherein the flowmeter is configured to determine a quantity of fluid passing (See ¶ [0014] - "...when the quantity of filling material filled in the particular bottle 2 is reached, is closed again by actuating device 14 in a controlled manner through the measuring signal from flowmeter 11.").

Regarding claim 12, Gras further discloses wherein the apparatus is configured as a rotary machine having a carousel configured to transport and to fill the containers by the plurality of filling members (See at least ¶ [0011] - "The filling system generally indicated by 1 in FIG. 1 is part of a filling machine, for example of a rotary filling machine for filling bottles 2 with a liquid filling material in the form of a mixture of a main component K1 and a further component or additional component K2, with the main component being for example water, e.g. carbonated water, and the additional component K2 for example a flavouring.").

Regarding claim 19, Gras discloses an apparatus (Fig 1, #1) for filling containers (#2) with a filling product (#K1/#K2) comprising:
a plurality of filling members (#4), each filling member of the plurality of filling members having a filling product line (#8. See further ¶ [0014] - "Inside a filling element housing 8 is configured in each filling element 4 a liquid channel 8 which forms delivery opening 6 on the underside of filling element 4 and which in the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine...") configured to feed the filling product into a container (See ¶ [0014] - whole paragraph describes the filling operation);
(#10), wherein each distribution line of the plurality of distribution lines is linked to at least one filling product line (See ¶ [0014] - "...the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine.") and is configured to transport a base liquid or a dosage component of the filling product (See at least ¶ [0015]); and
a plurality of branch lines (#9), wherein each filling product line branches off from at least one distribution line via a branch line of the plurality of branch lines (See ¶ [0014] - "...the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine. During filling operations said boiler 12 is partially filled with the liquid filling material so that a lower liquid space 12.1 occupied by the filling material and with a gas space 12.2 above it is formed inside boiler 12. In liquid channel 9 there is provided a liquid valve 13 which at the start of filling is opened by an actuating device 14...").

Regarding claim 20, Gras further discloses a plurality of supply lines (#10) and a distributor (#12), wherein each distribution line of the plurality of distribution lines is fluidically connected via a supply line to the distributor (See ¶ [0014] - "Inside a filling element housing 8 is configured in each filling element 4 a liquid channel 8 which forms delivery opening 6 on the underside of filling element 4 and which in the region of the top of filling element 4 or of filling element housing 8 is connected by a line 10 incorporating flowmeter 11 to a boiler 12 which is disposed on rotor 3 and is common to all filling elements 4 of the filling machine...").

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gras in view of Knott (US 2010/0223891 A1).

Regarding claim 6, Gras does not specifically teach wherein the supply line or the at least one distribution line comprises a flexible material.
	Knott teaches wherein the supply line or the at least one distribution line comprises a flexible material (See ¶ [0006] & ¶ [0026] - "The plastic material K of the delivery pipe section A is, expediently, polytetrafluoroethylene (PTFE or Teflon), e.g. with a hard formulation, wherein the delivery pipe section A is manufactured integrally from the polytetrafluoroethylene, e.g. from an extruded and bent billet, which is machined within the area of the constrictions 5, or as an injection molded part." See further ¶ [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gras to incorporate the teachings of Knott to include flexible tubing with the motivation of allowing a degree of flexibility to the system, 

Regarding claim 7, Gras does not specifically teach wherein the flexible material comprises polytetrafluoroethylene.
	Knott teaches wherein the flexible material comprises polytetrafluoroethylene (See at least ¶ [0026] - "The plastic material K of the delivery pipe section A is, expediently, polytetrafluoroethylene (PTFE or Teflon), e.g. with a hard formulation, wherein the delivery pipe section A is manufactured integrally from the polytetrafluoroethylene, e.g. from an extruded and bent billet, which is machined within the area of the constrictions 5, or as an injection molded part.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gras to incorporate the teachings of Knott to include flexible tubing with the motivation of allowing a degree of flexibility to the system, especially when the system includes moving parts (such as that disclosed by Gras), while retaining pressure and temperature-resistant properties, as recognized by Knott in ¶ [0027].	

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gras in view of Habersetzer (DE 102017123253.2; for the purposes of rejection, reference will be made to US PG Publication US 2019/0106311 A1, although foreign priority to German patent {October 6th, 2017} above is acknowledged).

Regarding claim 13, Gras teaches does not specifically teach wherein each of the plurality of filling members comprises a gas line configured to evacuate a container to an underpressure and each of the plurality of filling members are configured to feed the filling product under an overpressure into an evacuated container.
	Habersetzer teaches wherein each of the plurality of filling members comprises a gas line configured to evacuate a container to an underpressure (See at least ¶ [0008] - [0009]) and each of the plurality of filling members are configured to feed the filling product under an overpressure into an evacuated container (See at least ¶ [0010] - [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gras to incorporate the teachings of Habersetzer to include a system for flushing the container and the system with sterile gas while at the same time controlling the pressure of the filling chamber with the motivation of sterilizing the filling member and the container, as recognized by Habersetzer in ¶ [0058] – [0061].

Regarding claim 14, Gras teaches does not specifically teach a plurality of treatment chambers configured to hold the container during evacuation and filling, wherein each treatment chamber is operationally associated with a filling member, is configured to seal the container off from an external environment, and comprises a gas supply that is configured to generate an overpressure in the treatment chamber.
	Habersetzer teaches a plurality of treatment chambers (#2) configured to hold the container during evacuation and filling, wherein each treatment chamber is operationally associated with a filling member (See Fig 1), is configured to seal the container off from an external environment, and comprises a gas supply (#80/#84/#88) that is configured to generate (See at least ¶ [0058] - "As soon as the gas-tight seal between the filling product outlet 30 and the container 120 has been established, rinsing of the container can take place, using a rinsing gas, for example CO.sub.2, which is supplied via a rinsing gas channel 80...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gras to incorporate the teachings of Habersetzer to include a system for flushing the container and the system with sterile gas while at the same time controlling the pressure of the filling chamber with the motivation of sterilizing the filling member and the container, as recognized by Habersetzer in ¶ [0058] – [0061].

Regarding claim 15, Gras teaches wherein each of the plurality of filling members comprises a mouth section (#6).
	Gras does not specifically teach is configured such that the mouth section can be brought sealingly into fluidic communication with the container during the evacuation and the filling of the container in the treatment chamber, and is at least partially manueuverable.
	Habersetzer teaches is configured such that the mouth section can be brought sealingly into fluidic communication with the container during the evacuation and the filling of the container in the treatment chamber, and is at least partially manueuverable (See #60 illustrating a seal. See further ¶ [0047] - "By means of the introduction of the container 120 to be filled, with its container mouth 122, into the treatment chamber 2, the container accommodation aperture 20 is sealed in a gas-tight manner--for example by means of a switchable seal 60--against the environment, so that the container accommodation aperture 20 of the treatment chamber 2 is sealed in a gas-tight manner against the environment when a container 120 is pushed into it.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gras to incorporate the teachings of Habersetzer to include a system for flushing the container and the system with sterile gas while at the same time controlling the pressure of the filling chamber with the motivation of sterilizing the filling member and the container, as recognized by Habersetzer in ¶ [0058] – [0061].

Regarding claim 16, Gras further discloses wherein each of the plurality of filling members comprises a closure member configured to receive a cap, and after the filling of the container, to close the container in the treatment chamber with the cap (See at least ¶ [0014] - "...In liquid channel 9 there is provided a liquid valve 13 which at the start of filling is opened by an actuating device 14 and which, when the quantity of filling material filled in the particular bottle 2 is reached, is closed again by actuating device 14 in a controlled manner through the measuring signal from flowmeter 11.").

Regarding claim 17, Grad further discloses further comprising means for introducing carbon dioxide into each filling product line of the plurality of filling members and/or into the container (See at least ¶ [0024] - "For purging mixing line 15 there is provided additionally to control valves 20 a control valve 22 by which mixing line 15 can be purged for example with component K1 or with another beverage-neutral fluid, for example with a gaseous or vapour fluid, e.g. with sterile air or an inert gas (CO.sub.2 gas or nitrogen), in order to remove from mixing line 15 remnants of that component K2.1.K2.2, K2.3 which was added to main component K1 before the purging...").

Regarding claim 18, Gras teaches does not specifically teach wherein each of the plurality of filling members is configured to flush the container with the carbon dioxide via a gas line prior to the evacuation, and after flushing the container, to evacuate the container to a variable underpressure.
	Habersetzer teaches wherein each of the plurality of filling members is configured to flush the container with the carbon dioxide via a gas line prior to the evacuation, and after flushing the container, to evacuate the container to a variable underpressure (See at least ¶ [0058] - "As soon as the gas-tight seal between the filling product outlet 30 and the container 120 has been established, rinsing of the container can take place, using a rinsing gas, for example CO.sub.2, which is supplied via a rinsing gas channel 80. A vacuum channel 88 can generally also be provided, by means of which an underpressure can be applied to the container 120. In this manner, a flow of rinsing gas can pass through the container 120 and thereby displace the residual oxygen in the container 120. Alternatively, efficient rinsing of the container 120 can be achieved by alternating application of underpressure and rinsing gas.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gras to incorporate the teachings of Habersetzer to include a system for flushing the container and the system with sterile gas while at the same time controlling the pressure of the filling chamber with the motivation of sterilizing the filling member and the container, as recognized by Habersetzer in ¶ [0058] – [0061].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731